Exhibit 8.1 Name of Subsidiary Country of Incorporation Given Imaging Pty. Ltd. Australia Given Imaging, Inc. Delaware Given Imaging s.a.s. France Given Imaging GmbH Germany Given Imaging B.V. Netherlands Given Imaging K.K. Japan Given Imaging (Asia-Pacific) PTE Ltd. Singapore Given Imaging (Asia) Company Ltd. Hong Kong Given Imaging do Brazil Ltda. Brazil Given Imaging(Los Angeles) Holding Corporation Delaware Given Imaging (Los Angeles) LLC Delaware Given Imaging Vietnam Co., Ltd. Vietnam Endonetics, Inc. California
